Citation Nr: 1132086	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-49 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected sinus headaches.

2.  Entitlement to an initial compensable disability rating for service-connected right knee chondromalacia.

3.  Entitlement to an initial compensable disability rating for service-connected left knee disorder.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, among other things, denied the Veteran's claim for service connection for an acquired psychiatric disorder, and granted service connection for a sinus headache and bilateral knee disabilities.  The Veteran disagreed with the initial disability ratings and with the denial of service connection and perfected a claim.   

The issues of an increased initial disability rating for left knee disorder and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected sinus headache disability is manifested by complaints of sharp pain in the frontal and parietal regions of the Veteran's head, sometimes lasting for days and occurring on a weekly basis.

2.  The Veteran's service-connected right knee chondromalacia is manifested by complaints of pain without instability, giving way, stiffness, weakness or deformity, no locking or inflammation, normal gait observed, flexion and extension range of motion of 0-to-135 degrees, and evidence of abnormal shoe wear on bilateral outside edge of heel.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected sinus headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial compensable disability rating for service-connected right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to initial disability ratings higher than evaluated by the RO for his service-connected headache and knee disabilities.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The claims on appeal arise from the denial of increased initial disability evaluations following the grant of service connection for sinus headaches and bilateral knee disabilities.  In such claims, the United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

The Board observes that the Veteran was notified in an April 2010 letter that VA would assist him in developing his claims by making reasonable efforts to obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date in the April 2010 letter.  The Veteran's claims were adjudicated subsequent to the notices, giving him a meaningful opportunity to participate effectively in the adjudication of his claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records.  The Veteran received a comprehensive VA medical examination in July 2010.   For the reasons stated below, the Board finds that the medical examination provides a full and complete explanation of the nature and extent of the Veteran's service-connected headache and right knee disabilities and provides an adequate basis to decide the claims.  The Board observes that neither the Veteran nor the Veteran's representative contends that the VA medical examination was not sufficient for purposes of determining the schedular disability rating for his service-connected disabilities.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran chose in writing in his November 2010 formal appeal not to present evidence at a hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The Board will first address the issue of entitlement to an increased disability rating for service-connected headaches, and then address the left knee disability.

Sinus headaches

The Veteran is service-connected for sinus headaches which are evaluated as 10 percent disabling effective 6 April 2010, the date VA received the Veteran's claims.  The Veteran contends that his headaches are worse than evaluated by VA and he seeks a higher initial disability rating.  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO evaluated the Veteran's headaches under 38 C.F.R. § 4.97, Diagnostic Code 6514 [Sinusitis, sphenoid, chronic] and 38 C.F.R. § 4.124a, Diagnostic Code 8100 [Migraine].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence reveals that the Veteran's service-connected sinus headache disability is manifested by complaints of sharp pain in the frontal and parietal regions of the Veteran's head, sometimes lasting for days and occurring on a weekly basis.  The Veteran told the July 2010 examiner that over-the-counter medications do not help his headaches and that he often has to "sleep off" the headaches.   As noted, the RO used two diagnostic codes in evaluating the Veteran's headaches.  The Rating Schedule does not include a diagnostic code that specifically addresses sinus headaches.  In cases where there is no specific diagnostic code, an unlisted condition may be rated under closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2010).  
 
38 C.F.R. § 4.97, Diagnostic Code 6514 [Sinusitis, sphenoid, chronic], provides a 10 percent disability rating for sinusitis that results in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher 30 percent disability rating is provided for symptoms of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, the highest disability rating provided by Diagnostic Code 6514, a 50 percent disability rating, is warranted with evidence showing that following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

In view of the medical evidence of record, the Board finds that the rating criteria provided in Diagnostic Code 6514 are not congruent with the symptoms observed by the July 2010 examiner or the symptoms described by the Veteran.  There is no evidence of sinusitis that is treated for any period by antibiotic treatment.  The Veteran had, as of July 2010, then recently been treated with antibiotics for a sinus infection, but the examiner noted that the infection was a first-time infection.  The evidence reveals that the Veteran has seasonal allergies, but, although there are non-incapacitating episodes of headaches, there is no diagnosed sinus disability requiring treatment or causing purulent discharge or crusting.

On the other hand, the headache pain described by the Veteran is more appropriately addressed by the schedular rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 [Migraine].  Diagnostic Code 8100 provides a 10 percent disability rating for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for evidence showing characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for evidence showing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The 50 percent disability rating is the highest schedular rating provided by Diagnostic Code 8100.

For the reasons stated above, the Board finds that Diagnostic Code 8100 is the most appropriate diagnostic code given the Veteran's medical history.

The Veteran has described that on occasion, he has to lie down and sleep in order to resolve his headaches.  The Veteran described how he had the headaches on a weekly basis and how "less than half of the attacks are prostrating."  As noted above, the criteria for a higher 30 percent disability rating require evidence showing characteristic prostrating attacks occurring on an average once a month over the last several months.  Here, if 25 percent of the Veteran's headaches (less than half) are prostrating, then he has a prostrating attack once a month.  As the examiner noted, the headaches have been getting progressively worse and have been on-going since the Veteran left service.  The Board finds that the medical evidence is at least in equipoise that the Veteran meets the 30 percent rating criteria of Diagnostic Code 8100.  The claim is granted to that extent.

The Veteran's symptoms, however, do not meet the 50 percent rating criteria under Diagnostic Code 8100.  The Veteran's prostrating headache symptoms do not appear to occur more frequently than once per month and the evidence does not support a conclusion that the monthly attacks are productive of severe economic inadaptability.  The examiner noted that the Veteran could not get work; she did not say that the Veteran's headache disability prevented him from getting work or following work.  For those reasons, the Board finds that the medical evidence does not support a higher 50 percent disability rating.

Right Knee

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's right knee chondromalacia disability was evaluated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5020 [Synovitis].  Diagnostic code 5020 directs the rating official to rate the disability on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 [Leg, limitation of flexion of] and 5261 [Leg, limitation of extension of] provide the rating criteria for limitation of knee motion. 

The Veteran's service-connected right knee chondromalacia is manifested by complaints of pain without instability, giving way, stiffness, weakness or deformity, and no locking or inflammation.  The Veteran had normal gait, and measured flexion and extension range of motion of 0-to-135 degrees.  The examiner noted that the Veteran's shoe showed signs of abnormal wear on the outside edge of the heel.  The Veteran stated that he did not have periodic flare-ups of pain of the right knee.

The Board notes that synovitis is defined as "inflammation of a synovium; it is usually painful, particularly on motion, and is characterized by a fluctuating swelling due to effusion within a synovial sac."  See Dorland's Illustrated Medical Dictionary, 31st Edition, (2007), at page 1878.  The RO used Diagnostic Code 5024 because the Veteran's painful right knee symptoms are embraced by the diagnostic code for synovitis.  In any case, the criteria refer the rating official to range of motion for similar painful joint disabilities.  The Board finds that Diagnostic Code 5024 is the most appropriate diagnostic code.

Diagnostic Code 5260 [Leg, limitation of flexion of] provides a noncompensable or 0 percent disability rating when flexion is limited to 60 degrees; a 10 percent disability rating when flexion is limited to 45 degrees; a 20 percent disability rating when flexion is limited to 30 degrees; and, a maximum of 30 percent disability when flexion is limited to 15 degrees.  Diagnostic Code 5261 [Leg, limitation of extension of] provides a noncompensable or 0 percent disability rating when extension is limited to 5 degrees; a 10 percent disability rating when extension is limited to 10 degrees; a 20 percent disability rating when extension is limited to 15 degrees; a 30 percent disability rating when extension is limited to 20 degrees; a 40 percent disability rating when extension is limited to 30 degrees; and a maximum 50 percent disability rating when extension is limited to 45 degrees.  The Board observes that normal leg range of motion is 140 degrees of flexion and 0 degrees of extension.  See 38 C.F.R. § 4.71a, Plate II.

As indicated above, the July 2010 VA examiner measured the Veteran's right leg range of motion as 0 degrees extension to 135 degrees of flexion.  There was no objective evidence of pain with active motion of the right knee, although the Veteran told the examiner that he experienced "sharp pain" in the right knee, especially with squatting, climbing or running.  There were no symptoms of inflammation observed and there was no instability, stiffness or weakness observed by the examiner or complained of by the Veteran.  In sum, the medical evidence shows that the Veteran has almost full range of motion that is not affected by pain upon examination.

Based on a review of the entire record, the Board finds that the Veteran's right knee range of motion exceeds the criteria for that required for a higher disability rating than his currently assigned noncompensable disability rating.   For those reasons, the Veteran's claim is not warranted.

Fenderson consideration

As indicated above, an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered the evidence of record and has determined that the Veteran's headache and right knee symptoms have remained essentially static during the pendency of the Veteran's claim.  There is no evidence that the Veteran's headache or right knee symptoms have been worse during the period between the time VA received the claim and the last consideration of the claim.  For those reasons, the Board finds that staged ratings are not appropriate in this case.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, as discussed in detail above, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected sinus headaches or right knee disabilities and the Board has found that the medical evidence fails to demonstrate that the symptomatology of either of the Veteran's disabilities is of such an extent that application of the ratings schedule would not be appropriate.  

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board briefly notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for any of his disabilities.  In addition, although the Veteran has told the VA examiner that he is unemployed, he did not indicate that it was because of his service-connected disabilities.  Rather, the Veteran explained simply that he could not find work.  The Board does observe that the Veteran has stated that on occasion his headaches require him to sleep off the effects of the headache.  However, there is nothing in the record to indicate that he has had marked interference with his employment because of the headaches.


ORDER

Entitlement to an initial disability rating of 30 percent for service-connected sinus headaches is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for service-connected right knee disability is denied.  


REMAND

Reasons for remand

Left knee

The Veteran contends that his left knee disability is worse than the RO has evaluated.  The Board notes that the Veteran was rated under the criteria of Diagnostic Code 5024, tynosynovitis or inflammation of a tendon.  The Veteran was examined in July 2010 by a VA examiner who reported the Veteran had episodes of locking, instability and giving way.  He also reported that he flare-ups when his knee symptoms were worse because of pain.  There is, however, nothing in the examiner's assessment of the left knee regarding whether it manifested instability or other symptoms that would indicate the Veteran's complaints were accurate.  Moreover, as noted above, the Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner did not provide any such assessment.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  For those reasons, the Board remands the claim for an increased initial disability rating for a left knee disability.

Acquired psychological disorder

The Veteran claims service connection for an acquired psychological disorder that he contends began during service.  He has not been provided a compensation and pension examination for the disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The degree of proof required by McLendon is slight.

Here, there is a June 2010 mental health note provided by a VA social worker who determined that the Veteran "seems to have depression symptoms."  An August 2010 psychiatric consult authored by a VA physician's assistant diagnosed the Veteran with an anxiety disorder.  The Veteran's service treatment record includes a 22 May 1986 report of medical history where the Veteran answered "yes" to the question asking if he experienced depression or excessive worry.  The examining medical officer indicated that the Veteran had "stress related to work goals."  The Veteran has essentially maintained that he has had the anxiety he felt during service since service.  As noted, there is insufficient evidence to determine whether the Veteran's current anxiety is related to his active duty service.  

For those reasons, the Board finds that the criteria of McLendon have been met.  The issue needs further development and the Board remands it for provision of a psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  VBA will contact the Veteran in writing and request that he provide or identify any medical records pertaining to his left knee disability or to his psychiatric disorder that is not already of record.  VBA should take all reasonable steps to obtain any such records and associate them with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to a VA psychiatrist or clinical psychologist who shall review the claims folder prior to examining the Veteran.  The examiner shall provide a written narrative report that describes in detail the nature and extent of any diagnosed acquired psychiatric disorder.  If such a diagnosis is made, the examiner shall provide an opinion whether it is at least as likely as not that any currently diagnosed disorder was incurred in or aggravated during the Veteran's active duty military service.  Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.

The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  VBA shall provide the Veteran's VA claims folder to a VA physician who shall review the claims folder prior to examining the Veteran.  The examiner shall provide a written narrative report that describes the extent of the Veteran's service-connected left knee disability.  The examiner shall specifically address whether the Veteran's disability manifests symptoms of instability. 

The examiner shall specifically address whether the Veteran's left knee functional loss is worse during flare-ups and address whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.   

If the examiner is unable to provide the detail required by the Court in DeLuca, the examiner shall explain why this information could not feasibly be provided.

The examiner's written report shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claims for an increased initial disability rating for his service-connected left knee disability and entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


